                     Case 1:18-cv-02921-JMF Document 631 Filed 07/15/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               __________ District of __________


                  State of New York, et al.,                   )
                             Plaintiff                         )
                                v.                             )      Case No.     18-CV-2921 (JMF)
          U.S. Department of Commerce, et al.                  )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Commonwealth of Pennsylvania                                                                       .


Date:          07/15/2019                                                              /s/ Aimee D. Thomson
                                                                                         Attorney’s signature


                                                                            Aimee D. Thomson (NY Bar No. 5404348)
                                                                                     Printed name and bar number
                                                                             Pennsylvania Office of Attorney General
                                                                                    1600 Arch St., Suite 300
                                                                                    Philadelphia, PA 19103

                                                                                               Address

                                                                                  athomson@attorneygeneral.gov
                                                                                            E-mail address

                                                                                          (267) 940-6696
                                                                                          Telephone number



                                                                                             FAX number
